DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 16, representative of claims 1 and 7 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to delivery of a rented item to a user who has rented the item, and arranging for a pick-up of the rented item when the user want to return the rented item, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites transmitting a request from a secondary device (user device) to a primary device (information processing apparatus) wherein, the request comprises renting of an item, the primary device arranging for the delivery of the rented item to the requesting user, and arranging for the return of the rented item when the user wants to return the rented item. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of a vehicle which can carry the rented item and an information processing apparatus which is configured to manage the delivery and return of the rented item, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 2-3, 9-10 and 16-17, these claims recite limitations that further define the same abstract idea of receiving user impression data (e.g. historical data), receiving demographic group membership data (archived use data), perform analysis of using the received data and based on the results of the analysis, add the user to either the deterministic user group or probabilistic user group. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above. Also,
As for dependent claims 5 and 18, these claims recite limitations that further define the same abstract idea of controlling the movement of delivery vehicles. 
As for dependent claim 6, this claims recite limitations that further define the same abstract idea of providing a notification to a driver of the target location.
As for dependent claim 17, these claims recite limitations that further define the same abstract idea determining the location of the user from the received request, for where the user will collect the rented item.
Therefore, claims 5-6 and 17-18 are considered patent ineligible for the reasons given above.
As for dependent claim 2-4, 8-15 and 19-20, claimed invention recite limitations that further define the same abstract idea of type of data, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9, 11 – 12 and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US Publication 2015/0006005 in view of “Luxury Loo Van Service in Delhi” by VinayValetParking hereinafter referred to as Vinay.

Regarding claims 1, 5 and 6, Yu teaches system and method directed to autonomous unmanned road vehicles and how they can be used to make deliveries [Yu, 0004] comprising:
a container capable of housing a mobile object to be used by a user (Yu, In some cases, the purchased item is held in a cargo compartment in the unmanned ground vehicle) [Yu, 0010], wherein the vehicle is configured to, in accordance with use request information for the mobile object from the user (Yu, After receiving a delivery request notification from a recipient, the package is loaded onto an autonomous unmanned ground vehicle) [Yu, 0004], move to a target location that is determined as at least one of a location specified by the user (Yu, The unmanned ground vehicle is driven on a paved roadway to the recipient's delivery destination) [Yu, 0004].  
Yu does not explicitly recite that their autonomous vehicles is used for making delivery of rented mobile objects. However, Vinay teaches the rented mobile objects (e.g. rented Loo) can be mounted on a vehicle and transported to the requesting user at their desired location. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Yu by adopting teachings of Vinay to expand their customer base to object leasing industry.
Yu in view of Vinay teaches system and method further comprising:
move to a target location that is determined as at least one of a location at which the user is to rent the mobile object (Vinay, Our range of portable toilet solutions include portable commode, an Indian toilet and economical and luxury toilet van, besides numerous others. Catering to both commercial as well as residential needs. Vinay Enterprises is dedicated to the cause of responsibly disposing Human waste. We understand the Requirement for Luxurious Restrooms in public areas to meet basic Health and Hygiene standards) [Vinay, page 1] and a location at which the user is to return the mobile object (Yu, use of an autonomous unmanned road vehicle to transport items from a sender (e.g. person who is returning the rented equipment) to a recipient (e.g. renting agency). The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location) [Yu, 0179];
a control apparatus configured to control driving of the vehicle to cause the vehicle to move to the target location (Yu, The unmanned ground vehicle is driven on a paved roadway to the recipient's delivery destination; our delivery method allows the deliveries to be made at a time convenient for the recipient) [Yu, 0004, 0150, 0195].
a notification apparatus configured to notify a driver of the target location (Yu, The communications with the customer or recipient (e.g. driver) may be in the form of phone calls, voice messages, emails, text messages, message alerts, or any other suitable means of notification) [Yu, 0073], wherein the vehicle is configured to be operated by the driver to move to the target location (Vinay, Luxury mobile toilets on rent in Delhi) [Vinay, page 1], 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.


Regarding claim 2, Yu in view of Vinay teaches system and method, wherein the vehicle is configured to, in accordance with the use request information, move to reach the target location by a target time that is determined as at least one of a time at which the user is to rent the mobile object (Yu, The unmanned ground vehicle is driven on a paved roadway to the recipient's delivery destination; our delivery method allows the deliveries to be made at a time convenient for the recipient) [Yu, 0004, 0150] and a time at which the user is to return the mobile object (Yu, use of an autonomous unmanned road vehicle to transport items from a sender (e.g. person who is returning the rented equipment) to a recipient (e.g. renting agency). The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location) [Yu, 0179].

Regarding claim 3, Yu in view of Vinay teaches system and method, wherein the mobile object has a capacity of one person (Vinay, Luxury mobile toilets on rent in Delhi) [Vinay, page 1].

Regarding claim 4, Yu in view of Vinay teaches system and method, wherein the vehicle is configured to move to a location that differs between a case in which the user is to rent the mobile object and a case in which the user is to return the mobile object (Yu, The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location) [Yu, 0179].

Regarding claim 7, Yu teaches system and method directed to autonomous unmanned road vehicles and how they can be used to make deliveries [Yu, 0004] comprising:
a controller configured to control an operation of a first vehicle configured to be capable of housing a mobile object to be used by a user (Lu, autonomously (e.g. navigating and driving) on paved roadways ( e.g. paved with asphalt, concrete, or composites) that are ordinarily used for motor vehicle traffic) [Lu, 0028]; and 
a communication interface configured to be communicatively connected to the first vehicle and a terminal apparatus in the possession of the user (Lu, The recipients of the packages are notified that their packages are ready for delivery. After receiving a delivery request notification from a recipient of a package, the unmanned ground vehicle that is loaded with the recipient's package is driven from the intermediate location to the recipient's delivery destination) [Lu, 0008], wherein the controller is configured to receive use request information for the mobile object from the terminal apparatus via the communication interface and control, in accordance with the use request information (Lu, The recipients of the packages are notified that their packages are ready for delivery. After receiving a delivery request notification from a recipient of a package, the unmanned ground vehicle that is loaded with the recipient's package is driven from the intermediate location to the recipient's delivery destination) [Lu, 0008], 
Yu does not explicitly recite that their autonomous vehicles is used for making delivery of rented mobile objects. However, Vinay teaches the rented mobile objects (e.g. rented Loo) can be mounted on a vehicle and transported to the requesting user at their desired location. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Yu by adopting teachings of Vinay to expand their customer base to object leasing industry.
Yu in view of Vinay teaches system and method further comprising:
operation of the first vehicle to cause the first vehicle to move to a target location that is determined as at least one of a location at which the user is to rent the mobile object (Vinay, Our range of portable toilet solutions include portable commode, an Indian toilet and economical and luxury toilet van, besides numerous others. Catering to both commercial as well as residential needs. Vinay Enterprises is dedicated to the cause of responsibly disposing Human waste. We understand the Requirement for Luxurious Restrooms in public areas to meet basic Health and Hygiene standards) [Vinay, page 1] and a location at which the user is to return the mobile object (Yu, use of an autonomous unmanned road vehicle to transport items from a sender (e.g. person who is returning the rented equipment) to a recipient (e.g. renting agency). The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location) [Yu, 0179].

Regarding claim 8, Yu in view of Vinay teaches system and method, wherein the controller is configured to determine the target location in accordance with operational information for a second vehicle that can be boarded by the user (Vinay, Our range of portable toilet solutions include portable commode, an Indian toilet and economical and luxury toilet van, besides numerous others. Catering to both commercial as well as residential needs. Vinay Enterprises is dedicated to the cause of responsibly disposing Human waste. We understand the Requirement for Luxurious Restrooms in public areas to meet basic Health and Hygiene standards) [Vinay, page 1].

Regarding claim 9, Yu in view of Vinay teaches system and method, wherein the controller is configured to output to the terminal apparatus via the communication interface a candidate location that is a candidate for the target location, and when the user indicates by using the terminal apparatus that the user decides to rent or return the mobile object at the candidate location as the target location, control operation of the first vehicle to cause the first vehicle to move to the target location (Lu, The recipients of the packages are notified that their packages are ready for delivery. After receiving a delivery request notification from a recipient of a package, the unmanned ground vehicle that is loaded with the recipient's package is driven from the intermediate location to the recipient's delivery destination) [Lu, 0008].

Regarding claim 11, Yu in view of Vinay teaches system and method, wherein the controller is configured to, in accordance with the use request information, control the operation of the first vehicle to cause the first vehicle to reach the target location by a target time that is determined as at least one of a time at which the user is to rent the mobile object (Yu, The unmanned ground vehicle is driven on a paved roadway to the recipient's delivery destination; our delivery method allows the deliveries to be made at a time convenient for the recipient) [Yu, 0004, 0150] and a time at which the user is to return the mobile object (Yu, use of an autonomous unmanned road vehicle to transport items from a sender (e.g. person who is returning the rented equipment) to a recipient (e.g. renting agency). The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location) [Yu, 0179].

Regarding claim 12, Yu in view of Vinay teaches system and method, wherein the controller is configured to output to the terminal apparatus via the communication interface a candidate time that is a candidate for the target time, and when the user indicates by using the terminal apparatus that the user decides to rent or return the mobile object at the candidate time as the target time, control the operation of the first vehicle to cause the first vehicle to reach the target location by the target time (Yu, use of an autonomous unmanned road vehicle to transport items from a sender (e.g. person who is returning the rented equipment) to a recipient (e.g. renting agency). The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location) [Yu, 0179].


Regarding claim 14, Yu in view of Vinay teaches system and method, wherein the mobile object has a capacity of one person

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

Regarding claim 15, Yu in view of Vinay teaches system and method, wherein the controller is configured to determine, as a location at which the user is to return the mobile object, a location different from a location at which the user rented the mobile object (Yu, The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location) [Yu, 0179].


Regarding claim 16, Yu teaches system and method directed to autonomous unmanned road vehicles and how they can be used to make deliveries [Yu, 0004] comprising:
a step in which an information processing apparatus configured to control operation of a first vehicle configured to be capable of housing a mobile object to be used by a user (Lu, autonomously (e.g. navigating and driving) on paved roadways ( e.g. paved with asphalt, concrete, or composites) that are ordinarily used for motor vehicle traffic) [Lu, 0028] receives use request information for the mobile object from a terminal apparatus in the possession of the user (Lu, The recipients of the packages are notified that their packages are ready for delivery. After receiving a delivery request notification from a recipient of a package, the unmanned ground vehicle that is loaded with the recipient's package is driven from the intermediate location to the recipient's delivery destination) [Lu, 0008]; and 
Yu does not explicitly recite that their autonomous vehicles is used for making delivery of rented mobile objects. However, Vinay teaches the rented mobile objects (e.g. rented Loo) can be mounted on a vehicle and transported to the requesting user at their desired location. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Yu by adopting teachings of Vinay to expand their customer base to object leasing industry.
Yu in view of Vinay teaches system and method further comprising:
a step in which the information processing apparatus controls, in accordance with the use request information, operation of the first vehicle to cause the first vehicle to move to a target location that is determined as at least one of a location at which the user is to rent the mobile object (Vinay, Our range of portable toilet solutions include portable commode, an Indian toilet and economical and luxury toilet van, besides numerous others. Catering to both commercial as well as residential needs. Vinay Enterprises is dedicated to the cause of responsibly disposing Human waste. We understand the Requirement for Luxurious Restrooms in public areas to meet basic Health and Hygiene standards) [Vinay, page 1] and a location at which the user is to return the mobile object (Yu, use of an autonomous unmanned road vehicle to transport items from a sender (e.g. person who is returning the rented equipment) to a recipient (e.g. renting agency). The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location) [Yu, 0179].

Regarding claim17, Yu in view of Vinay teaches system and method further comprising: 
a step in which the information processing apparatus determines the target location in accordance with operational information of a second vehicle that the user is able to ride in (Vinay, Our range of portable toilet solutions include portable commode, an Indian toilet and economical and luxury toilet van, besides numerous others. Catering to both commercial as well as residential needs. Vinay Enterprises is dedicated to the cause of responsibly disposing Human waste. We understand the Requirement for Luxurious Restrooms in public areas to meet basic Health and Hygiene standards) [Vinay, page 1]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

Regarding claim 18, Yu in view of Vinay teaches system and method, further comprising: 
a step in which the information processing apparatus controls, in accordance with the use request information, the operation of the first vehicle to cause the first vehicle to reach the target location by a target time that is determined as at least one of a time at which the user is to rent the mobile object (Yu, The unmanned ground vehicle is driven on a paved roadway to the recipient's delivery destination; our delivery method allows the deliveries to be made at a time convenient for the recipient) [Yu, 0004, 0150] and a time at which the user is to return the mobile object (Yu, use of an autonomous unmanned road vehicle to transport items from a sender (e.g. person who is returning the rented equipment) to a recipient (e.g. renting agency). The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location) [Yu, 0179].

Regarding claim 19, Yu in view of Vinay teaches system and method, wherein the mobile object has a capacity of one person

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

Regarding claim 20, Yu in view of Vinay teaches system and method, wherein the target location in a case in which the user is to return the mobile object is different from a location in a case in which the user rented the mobile object (Yu, The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location) [Yu, 0179].



Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US Publication 2015/0006005 in view of “Luxury Loo Van Service in Delhi” by VinayValetParking hereinafter referred to as Vinay and Noda et al. US Publication 2020/0327466.

Regarding claim 10, Yu in view of Vinay does not teach to provide incentives to users. However, Noda teaches system and method for vehicle management wherein in a case where a response to the delivery situation from the use scheduled person indicates that it is not possible to use the substitutable vehicle, a request for delivery conditions agreed between the user and the use scheduled person, and information related to a delay in the time of arrival, including information related to compensation to the use scheduled person for the delay in arrival, is transmitted to the terminal device of the user [Noda, 0009].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Yu in view of Vinay by adopting teachings of Noda to minimize loss of clients by offering them incentives accept the alternate schedule.
Yu in view of Vinay and Noda teaches system and method, wherein the controller is configured to, when a distance between the target location and a location that is included in the use request information and at which the user desires to rent or return the mobile object is equal to or greater than a predetermined distance, generate information about an incentive to be provided for the user and output the information to the terminal apparatus via the communication interface (Noda, in a case where a response to the delivery situation from the use scheduled person indicates that it is not possible to use the substitutable vehicle, a request for delivery conditions agreed between the user and the use scheduled person, and information related to a delay in the time of arrival, including information related to compensation to the use scheduled person for the delay in arrival, is transmitted to the terminal device of the user [Noda, 0009].

Regarding claims 13, Yu in view of Vinay and Noda teaches system and method, wherein the controller is configured to, when a time difference between the target time and a time that is included in the use request information and at which the user desires to rent or return the mobile object is equal to or greater than a predetermined time, generate information about an incentive to be provided for the user and output the information to the terminal apparatus via the communication interface (Noda, in a case where a response to the delivery situation from the use scheduled person indicates that it is not possible to use the substitutable vehicle, a request for delivery conditions agreed between the user and the use scheduled person, and information related to a delay in the time of arrival, including information related to compensation to the use scheduled person for the delay in arrival, is transmitted to the terminal device of the user) [Noda, 0009].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


September 6, 2022